Exhibit 10.8(j) ELEVENTH AMENDMENT TO CREDIT AGREEMENT This ELEVENTH AMENDMENT TO CREDIT AGREEMENT (the “Eleventh Amendment”) dated March 31, 2010, is by and among LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF Financial”), and LEAF FUNDING, INC., a Delaware corporation (“LEAF Funding” and together with LEAF Financial, each individually a “Borrower” and individually and collectively, jointly and severally, the “Borrowers”), the various financial institutions and other Persons parties hereto (the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association, as successor to National City Bank, as administrative agent and collateral agent for the Lenders (in such capacity, the “Agent”). BACKGROUND A.Pursuant to that certain Credit Agreement dated July 31, 2006, by and among the Borrowers, the Lenders, and the Agent, as amended by a First Amendment dated August 14, 2006, a Second Amendment dated December 22, 2006, a Third Amendment dated March 14, 2007, a Fourth Amendment dated September 10, 2007, a Fifth Amendment dated September 28, 2007, a Sixth Amendment dated October 18, 2007, a Seventh Amendment dated July 31, 2009, an Eighth Amendment dated September 30, 2009, a Ninth Amendment dated November 30, 2009, and a Tenth Amendment dated January 29, 2010 (as the same may be modified and amended from time to time, including by this Eleventh Amendment, the “Credit Agreement”), the Lenders agreed, inter alia, to extend to the Borrowers a revolving credit facility in the current maximum aggregate principal amount of $100,000,000. B.The Borrowers have requested an amendment to the Credit Agreement, to which the Lenders are willing to agree, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Definitions. (a)General Rule.Except as expressly set forth herein, all capitalized terms used and not defined herein shall have the respective meanings ascribed thereto in the Credit Agreement. (b)Additional Definitions.The following additional definitions shall be added to Article 1 of the Credit Agreement to read in their entirety as follows: “Commitment Excess” means the amount by which (a) the Aggregate Commitment exceeds (b) the outstanding principal amount of all Loans. “Eleventh Amendment” means the Eleventh Amendment to this Agreement dated March 31, - 1- “Existing CP Facility” means any CP Facility entered into prior to the date of the Eleventh
